Title: To Thomas Jefferson from Robert Walton, 1 April 1781
From: Walton, Robert
To: Jefferson, Thomas



Sir
Prince Edward April 1st 1781

The Bearer waits on you With a Draught from Genl. Green Drawn in my favour for one Hundred & twenty Six thousand Weight of James River Tobo. for Horses Purchasd of me for the use of the Legion, which ware Horses Purchasd up by me for the  Continental Delegates of the State of Georgia, Who I expect will be on there way in a few days to endeavour to Have themselves Re Elected in their own State when they will expect to receve their Horses of me.
Your Draught on the Treasury for emediate payment in Cash will answer every purpose of the Tobacco as I mean Laying out the Money in Such Horses as will answer the purpose of the Delegates emedeantly.
I am Yr. Excellencys Most Obedient Hbble Servant,

Robert Walton

